Case 1:19-md-02875-RBK-JS Document 496 Filed 06/25/20 Page 1 of 2 PageID: 7856



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE



  IN RE: VALSARTAN N-                        Civil No. 19-2875 (RBK/JS)
  NITROSODIMETHYLAMINE (NDMA),
  LOSARTAN, AND IRBESARTAN
  PRODUCTS LIABILITY LITIGATION



                                    ORDER

      The Court having held a conference call with the parties on

 June 24, 2020; and this Order intending to confirm the Court’s

 instructions set forth on the record; and good cause existing

 for the entry of this Order; and for all the reasons stated by

 the Court,

   IT IS HEREBY ORDERED this 25th day of June 2020, as follows:

   1. The next regularly scheduled status conference call with

      the Court will be held on July 15, 2020 at 4:00 p.m. The

      parties should use the call in and access numbers

      previously provided.

   2. The next regularly scheduled monthly status meetings with

      the Court will be held via conference call on July 29, 2020

      at 10:00 a.m. and 2:00 p.m. To the extent any exist, all

      disputes regarding the production of sales and pricing

      documents will be addressed during the 10:00 a.m. call. To

      the extent not already done, the parties are encouraged to
Case 1:19-md-02875-RBK-JS Document 496 Filed 06/25/20 Page 2 of 2 PageID: 7857



      meet and confer in good faith to reach an agreement on the

      early disclosure of exemplar sales and pricing documents in

      order to assist plaintiffs to focus their document

      requests.

   3. Defendants shall identify in their deficiency letters

      regarding plaintiffs’ Fact Sheets the person to contact

      regarding plaintiffs’ responses. Plaintiffs’ counsel shall

      respond to these letters within the time period specified

      in the applicable Order. If plaintiffs’ counsel does not

      timely respond, this shall be deemed to be a core

      deficiency. Plaintiffs’ counsel shall separately notify

      defendants’ designee when a supplemental or amended

      response is filed with Centrality. If defendants deem the

      filed response to be inadequate or incomplete, counsel

      shall meet and confer in person or by phone (and not merely

      by exchanging emails or letters) before defendants request

      that the case be listed as a core deficiency. The Court

      will address disputes regarding whether an alleged

      inadequate or incomplete response is a core deficiency at

      the monthly status conference, but the parties must first

      meet and confer in person or by phone.

   4. All present scheduling deadlines shall remain in place.

                                          s/ Joel Schneider
                                          JOEL SCHNEIDER
                                          United States Magistrate Judge

                                      2
